Citation Nr: 1017703	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for diabetic 
peripheral neuropathy, left lower extremity, currently rated 
as 40 percent disabling.

2.  Entitlement to an increased rating for diabetic 
peripheral neuropathy, right lower extremity, currently rated 
as 40 percent disabling.

3.  Entitlement to service connection for obesity, claimed as 
secondary to service-connected disability.

4.  Entitlement to Special Monthly Compensation based on the 
need for regular aid and attendance.

5.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and R.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to August 
1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) in June 2009.

The issues of entitlement to service connection for obesity, 
claimed as secondary to service-connected disability, 
entitlement to Special Monthly Compensation based on the need 
for regular aid and attendance, and entitlement to specially 
adapted housing are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

At the June 2009 Board hearing, the Veteran indicated (June 
2009 Board hearing transcript, page 2) that withdrawal of the 
issues of entitlement to increased ratings for diabetic 
peripheral neuropathy, left lower extremity, and diabetic 
peripheral neuropathy, right extremity, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran of the issue of entitlement to an increased 
rating for diabetic peripheral neuropathy, left lower 
extremity, currently rated as 40 percent disabling, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran of the issue of entitlement to an increased 
rating for diabetic peripheral neuropathy, right lower 
extremity, currently rated as 40 percent disabling, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn the issue of 
entitlement to an increased rating for diabetic peripheral 
neuropathy, left lower extremity, currently rated as 40 
percent disabling, and the issue of entitlement to an 
increased rating for diabetic peripheral neuropathy, right 
lower extremity, currently rated as 40 percent disabling and, 
hence, there remains no allegations of errors of fact or law 
for appellate consideration as to those issues.  Accordingly, 
the Board does not have jurisdiction to review the issues, 
and the issue of entitlement to an increased rating for 
diabetic peripheral neuropathy, left lower extremity, 
currently rated as 40 percent disabling, and the issue of 
entitlement to an increased rating for diabetic peripheral 
neuropathy, right lower extremity, currently rated as 40 
percent disabling, are dismissed.


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to the issue of entitlement to an increased 
rating for diabetic peripheral neuropathy, left lower 
extremity, currently rated as 40 percent disabling, is 
dismissed.

The appeal as to the issue of entitlement to an increased 
rating for diabetic peripheral neuropathy, right lower 
extremity, currently rated as 40 percent disabling, is 
dismissed.


REMAND

A review of the claims file reveals that the issues of 
entitlement to Special Monthly Compensation based on the need 
for regular aid and attendance and entitlement to specially 
adapted housing are not yet ready for appellate review.

In a statement received by the Board in November 2009, the 
Veteran requested VA to obtain additional evidence that he 
specifically stated was pertinent to the issues of 
entitlement to Special Monthly Compensation based on the need 
for regular aid and attendance and entitlement to specially 
adapted housing.  The evidence referenced included treatment 
records from the office of (W.) Jeffery Lear, M.D. as well as 
outstanding VA treatment records.  In prior correspondence 
received by VA in December 2008, the Veteran identified 
relevant records from a hospital in Albany, Oregon, including 
a hospitalization in November 2008.  The Board finds that an 
effort to obtain the records identified by the Veteran should 
be undertaken.  

The AOJ should only obtain the records not currently 
associated with the claims file.  Currently in the claims 
files are the Veteran's medical records from the Portland 
VAMC through 2005, with some additional records dated in 2008 
and 2009.  To ensure a complete record, the AOJ should 
request VA records dated from November 2005 to June 2008 and 
from February 2009 to the present.  Also currently in the 
claims files are medical records from Dr. Lear through 2006.  
Again, to ensure a complete record, a request should be made 
for any records concerning treatment from 2006 to the 
present.  As the Veteran has previously been hospitalized at 
more than one medical facility located in Albany, Oregon, he 
should specify the name and location of the hospital in 
Albany, Oregon wherein he received treatment in November 
2008.

An April 2009 rating decision denied entitlement to service 
connection for obesity secondary to service-connected 
disability.  A notice of disagreement as to this issue has 
been construed from the testimony received at the June 2009 
Board hearing (June 2009 Board hearing transcript, pages 4, 
16).  Under these circumstances, an SOC concerning the issue 
of entitlement to service connection for obesity secondary to 
service-connected disability should be issued.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  Request the Veteran's VA medical 
records pertaining to examination or 
treatment from VA facility(ies) in 
Portland, Oregon (a) from November 2005 
to June 2008, and (b) from February 2009 
to the present.  

2.  The AOJ should take the steps 
necessary and attempt to obtain the 
Veteran's treatment records dated from 
2006 to the present from the office of 
Dr. Lear and associate them with the 
claims file.

3.  The AOJ should ask the Veteran where 
he was hospitalized in Albany, Oregon, in 
November 2008 and then take the steps 
necessary to obtain these records.

4.  The AOJ should then readjudicate the 
issues of entitlement to Special Monthly 
Compensation based on the need for 
regular aid and attendance and 
entitlement to specially adapted housing.  
If either of the benefits sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

5.  The AOJ should review all additional 
records received, and if they suggest 
further development (e.g. a VA 
examination with an opinion of etiology) 
as to the issues on appeal (including the 
issue of entitlement to service 
connection for obesity secondary to 
service-connected disability), arrange 
for such development.

6.  The AOJ should issue a statement of 
the case for the issue of entitlement to 
service connection for obesity secondary 
to service-connected disability.  Only if 
the Veteran perfects an appeal as to this 
issue should such issue be certified to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


